Name: Commission Regulation (EU) NoÃ 1106/2012 of 27Ã November 2012 implementing Regulation (EC) NoÃ 471/2009 of the European Parliament and of the Council on Community statistics relating to external trade with non-member countries, as regards the update of the nomenclature of countries and territories Text with EEA relevance
 Type: Regulation
 Subject Matter: oil industry;  trade policy;  America;  economic analysis;  marketing;  Africa
 Date Published: nan

 28.11.2012 EN Official Journal of the European Union L 328/7 COMMISSION REGULATION (EU) No 1106/2012 of 27 November 2012 implementing Regulation (EC) No 471/2009 of the European Parliament and of the Council on Community statistics relating to external trade with non-member countries, as regards the update of the nomenclature of countries and territories (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 471/2009 of the European Parliament and of the Council of 6 May 2009 on Community statistics relating to external trade with non-member countries and repealing Council Regulation (EC) No 1172/95 (1), and in particular Article 5(2) thereof, Whereas: (1) Commission Regulation (EC) No 1833/2006 of 13 December 2006 on the nomenclature of countries and territories for the external trade statistics of the Community and statistics of trade between Member States (2) set out the version of that nomenclature which was valid as of 1 January 2007. (2) South Sudan has become an independent State. (3) The Netherlands Antilles have been dissolved. (4) Saint BarthÃ ©lemy no longer belongs to the customs territory of the European Union. (5) A code is needed to cover transactions involving installations on the high seas (oil platforms, wind farms, transoceanic cables). (6) The alphabetical coding of countries and territories must reflect the current version of the standard ISO alpha 2, in so far as it is compatible with the requirements of Union legislation and the Union statistical requirements. (7) It is therefore appropriate to draw up a new version of the nomenclature which takes account of these developments and of changes affecting certain codes. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Statistics Relating to the Trading of Goods with Non-Member Countries, HAS ADOPTED THIS REGULATION: Article 1 The version of the nomenclature of countries and territories for the external trade statistics of the Union and statistics of trade between Member States which shall be valid as from 1 January 2013 is set out in the Annex hereto. Article 2 Regulation (EC) No 1833/2006 is repealed with effect from 1 January 2013. Article 3 This Regulation shall enter into force on 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 152, 16.6.2009, p. 23. (2) OJ L 354, 14.12.2006, p. 19. ANNEX NOMENCLATURE OF COUNTRIES AND TERRITORIES FOR THE EXTERNAL TRADE STATISTICS OF THE UNION AND STATISTICS OF TRADE BETWEEN MEMBER STATES (Version valid with effect from 1 January 2013) Code Text Description AD Andorra AE United Arab Emirates Abu Dhabi, Ajman, Dubai, Fujairah, Ras al Khaimah, Sharjah and Umm al Qaiwain AF Afghanistan AG Antigua and Barbuda AI Anguilla AL Albania AM Armenia AO Angola Including Cabinda AQ Antarctica Territory south of 60 ° south latitude; not including the French Southern Territories (TF), Bouvet Island (BV), South Georgia and South Sandwich Islands (GS) AR Argentina AS American Samoa AT Austria AU Australia AW Aruba AZ Azerbaijan BA Bosnia and Herzegovina BB Barbados BD Bangladesh BE Belgium BF Burkina Faso BG Bulgaria BH Bahrain BI Burundi BJ Benin BL Saint BarthÃ ©lemy BM Bermuda BN Brunei Darussalam Often referred to as Brunei BO Bolivia, Plurinational State of Often referred to as Bolivia BQ Bonaire, Sint Eustatius and Saba BR Brazil BS Bahamas BT Bhutan BV Bouvet Island BW Botswana BY Belarus Often referred to as Belorussia BZ Belize CA Canada CC Cocos Islands (or Keeling Islands) CD Congo, Democratic Republic of Formerly Zaire CF Central African Republic CG Congo CH Switzerland Including the German territory of BÃ ¼singen and the Italian municipality of Campione dItalia CI CÃ ´te dIvoire Often referred to as Ivory Coast CK Cook Islands CL Chile CM Cameroon CN China CO Colombia CR Costa Rica CU Cuba CV Cape Verde CW CuraÃ §ao CX Christmas Island CY Cyprus CZ Czech Republic DE Germany Including the island of Heligoland; excluding the territory of BÃ ¼singen DJ Djibouti DK Denmark DM Dominica DO Dominican Republic DZ Algeria EC Ecuador Including the GalÃ ¡pagos Islands EE Estonia EG Egypt EH Western Sahara ER Eritrea ES Spain Including the Balearic Islands and the Canary Islands; excluding Ceuta (XC) and Melilla (XL) ET Ethiopia FI Finland Including the Ã land Islands FJ Fiji FK Falkland Islands FM Micronesia, Federated States of Chuuk, Kosrae, Pohnpei and Yap FO Faroe Islands FR France Including Monaco, the French overseas departments (French Guiana, Guadeloupe, Martinique and RÃ ©union) and the French northern part of St Martin GA Gabon GB United Kingdom Great Britain, Northern Ireland, Channel Islands and Isle of Man GD Grenada Including Southern Grenadines GE Georgia GH Ghana GI Gibraltar GL Greenland GM Gambia GN Guinea GQ Equatorial Guinea GR Greece GS South Georgia and South Sandwich Islands GT Guatemala GU Guam GW Guinea-Bissau GY Guyana HK Hong Kong Hong Kong Special Administrative Region of the Peoples Republic of China HM Heard Island and McDonald Islands HN Honduras Including Swan Islands HR Croatia HT Haiti HU Hungary ID Indonesia IE Ireland IL Israel IN India IO British Indian Ocean Territory Chagos Archipelago IQ Iraq IR Iran, Islamic Republic of IS Iceland IT Italy Including Livigno; excluding the municipality of Campione dItalia JM Jamaica JO Jordan JP Japan KE Kenya KG Kyrgyz, Republic KH Cambodia KI Kiribati KM Comoros Anjouan, Grande Comore and MohÃ ©li KN St Kitts and Nevis KP Korea, Democratic Peoples Republic of Often referred to as North Korea KR Korea, Republic of Often referred to as South Korea KW Kuwait KY Cayman Islands KZ Kazakhstan LA Lao Peoples Democratic Republic Often referred to as Laos LB Lebanon LC St Lucia LI Liechtenstein LK Sri Lanka LR Liberia LS Lesotho LT Lithuania LU Luxembourg LV Latvia LY Libya MA Morocco MD Moldova, Republic of ME Montenegro MG Madagascar MH Marshall Islands MK (1) Former Yugoslav Republic of Macedonia ML Mali MM Myanmar Often referred to as Burma MN Mongolia MO Macao Special Administrative Region of the Peoples Republic of China MP Northern Mariana Islands MR Mauritania MS Montserrat MT Malta Including Gozo and Comino MU Mauritius Mauritius, Rodrigues Island, Agalega Islands and Cargados Carajos Shoals (St Brandon Islands) MV Maldives MW Malawi MX Mexico MY Malaysia Peninsular Malaysia and Eastern Malaysia (Labuan, Sabah and Sarawak) MZ Mozambique NA Namibia NC New Caledonia Including Loyalty Islands (Lifou, MarÃ © and OuvÃ ©a) NE Niger NF Norfolk Island NG Nigeria NI Nicaragua Including Corn Islands NL Netherlands NO Norway Including Svalbard Archipelago and Jan Mayen Island NP Nepal NR Nauru NU Niue NZ New Zealand Excluding Ross Dependency (Antarctica) OM Oman PA Panama Including former Canal Zone PE Peru PF French Polynesia Marquesas Islands, Society Islands (including Tahiti), Tuamotu Islands, Gambier Islands and Austral Islands. PG Papua New Guinea Eastern part of New Guinea; Bismarck Archipelago (including New Britain, New Ireland, Lavongai (New Hanover) and Admiralty Islands); Northern Solomon Islands (Bougainville and Buka); Trobriand Islands, Woodlark Island; dEntrecasteaux Islands and Louisiade Archipelago. PH Philippines PK Pakistan PL Poland PM St Pierre and Miquelon PN Pitcairn Including the Ducie, Henderson and Oeno Islands PS Occupied Palestinian Territory West Bank (including East Jerusalem) and Gaza Strip PT Portugal Including Azores and Madeira PW Palau PY Paraguay QA Qatar RO Romania RU Russian Federation Often referred to as Russia RW Rwanda SA Saudi Arabia SB Solomon Islands SC Seychelles MahÃ © Island, Praslin Island, La Digue, FrÃ ©gate and Silhouette; Amirante Islands (including Desroches, Alphonse, Platte and CoÃ «tivy); Farquhar Islands (including Providence); Aldabra Islands and Cosmoledo Islands. SD Sudan SE Sweden SG Singapore SH Saint Helena, Ascension and Tristan da Cunha SI Slovenia SK Slovakia SL Sierra Leone SM San Marino SN Senegal SO Somalia SR Suriname SS South Sudan ST Sao Tome and Principe SV El Salvador SX Sint Maarten (Dutch part) The island of Saint Martin is divided into the French northern part and the Dutch southern part. SY Syrian Arab Republic Often referred to as Syria SZ Swaziland TC Turks and Caicos Islands TD Chad TF French Southern Territories Including KerguÃ ©len Islands, Amsterdam Island, Saint-Paul Island, Crozet Archipelago and French scattered Indian Ocean Islands formed by Bassas da India, Europa Island, Glorioso Islands, Juan de Nova Island and Tromelin Island. TG Togo TH Thailand TJ Tajikistan TK Tokelau TL Timor-Leste TM Turkmenistan TN Tunisia TO Tonga TR Turkey TT Trinidad and Tobago TV Tuvalu TW Taiwan Separate customs territory of Taiwan, Penghu, Kinmen and Matsu TZ Tanzania, United Republic of Pemba, Zanzibar Island and Tanganyika UA Ukraine UG Uganda UM United States Minor Outlying Islands Including Baker Island, Howland Island, Jarvis Island, Johnston Atoll, Kingman Reef, Midway Islands, Navassa Island, Palmyra Atoll and Wake Island US United States Including Puerto Rico UY Uruguay UZ Uzbekistan VA Holy See (Vatican City State) VC St Vincent and the Grenadines VE Venezuela, Bolivarian Republic of Often referred to as Venezuela VG Virgin Islands, British VI Virgin Islands, United States VN Viet Nam VU Vanuatu WF Wallis and Futuna Including Alofi Island WS Samoa Formerly known as Western Samoa XC Ceuta XK Kosovo As defined by United Nations Security Council Resolution 1244 of 10 June 1999 XL Melilla Including PeÃ ±Ã ³n de VÃ ©lez de la Gomera, PeÃ ±Ã ³n de Alhucemas and Chafarinas Islands. XS Serbia YE Yemen Formerly North Yemen and South Yemen YT Mayotte Grande-Terre and Pamandzi ZA South Africa ZM Zambia ZW Zimbabwe MISCELLANEOUS EU European Union Code reserved, in trade with non-member countries, for the declaration of the origin of goods according to the conditions laid down in the relevant EU provisions. Code not to be used for statistical purposes. QP High seas Maritime domain outside of territorial waters QQ Stores and provisions Optional heading or QR Stores and provisions within the framework of intra-EU trade Optional heading QS Stores and provisions within the framework of trade with third countries Optional heading QU Countries and territories not specified Optional heading or QV Countries and territories not specified within the framework of intra-EU trade Optional heading QW Countries and territories not specified within the framework of trade with third countries Optional heading QX Countries and territories not specified for commercial or military reasons Optional heading or QY Countries and territories not specified for commercial or military reasons in the framework of intra-EU trade Optional heading QZ Countries and territories not specified for commercial or military reasons in the framework of trade with third countries Optional heading (1) Provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations.